Citation Nr: 0026768	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-00 107	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right ankle sprain, to include degenerative arthritis, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from June 1987 to 
June 1991.  

This appeal arises from an October 1997 rating action of the 
New Orleans, Louisiana, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for residuals 
of a right ankle sprain.  Thereafter, the veteran perfected a 
timely appeal as to this increased rating claim.  
Subsequently, by a July 1998 rating action, the RO redefined 
the veteran's service-connected right ankle disability as 
residuals of a right ankle sprain to include degenerative 
arthritis.  In addition, the RO granted a 20 percent rating 
for this disability, effective from August 1997.  


REMAND

Throughout the current appeal, the veteran has asserted that 
his service-connected right ankle disability has increased in 
severity.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim for a higher rating is 
well-grounded when the veteran asserts that the 
service-connected disability has worsened.  Proscele 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
concludes, therefore, that in the present case, the veteran's 
claim for a disability rating greater than 20 percent for 
residuals of a right ankle sprain, to include degenerative 
arthritis, is well grounded and, thus, plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  

The VA has a duty to assist veterans who have submitted 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  The duty to assist includes the duty to obtain 
relevant medical reports where indicated by the facts and 
circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); EF v. Derwinski, 1 Vet. App. 324 (1991), Littke v. 
Derwinski, 1 Vet. App. 90 (1990); and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Review of the claims folder in the present case indicates 
that the veteran underwent his most recent VA joints 
examination in May 1998.  At that time, he reported that his 
chief complaint was constant right ankle pain.  He explained 
that he takes 400 mg of Motrin three times a day, that his 
pain begins immediately when he gets up on his feet or 
drives, that the pain increases in severity when he walks, 
that he experiences a burning sensation around his medial 
malleolus, and that during a flare-up he has to stop his 
activities.  Physical examination of the veteran's right 
ankle demonstrated dorsiflexion from zero to 10 degrees, 
plantar flexion from zero to 45 degrees, 8 degrees of valgus 
angulation of his os callous in relation to the long axis of 
his tibia and fibular, no swelling, tenderness with 
supination and pronation, and tenderness over the plantar 
surface of his calcaneus.  X-rays taken of the veteran's 
right ankle showed a bony spur formation involving the 
posterior aspect of his calcaneus.  According to the 
radiographic films, the veteran's right ankle joint itself 
appeared to be normal.  The examiner assessed status post 
trauma to the right ankle with degenerative arthritis and 
spur formation on the calcaneus.  

Review of VA and private medical treatment reports currently 
of record indicate that indicate that his service-connected 
right ankle sprain residuals, including degenerative 
arthritis, may have increased in severity since his last VA 
examination in May 1998.  These records show continued 
complaints of increased pain in his right ankle as well as 
objective findings of limitation of motion of this joint.  
The Board concludes, therefore, that a remand of the 
veteran's claim for a rating greater than 20 percent for the 
service-connected residuals of a right ankle sprain, to 
include degenerative arthritis, is necessary to accord him an 
opportunity to undergo another VA examination to determine 
the current extent of this disability.  

Moreover, the Board notes that veteran's continued complaints 
of increased right ankle pain as well as the recent physical 
examination findings of limitation of motion of this joint 
require further analysis as to additional functional 
limitation due to pain or with repeated use.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that these determinations should 
be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  Thus, the 
relevant VA examination conducted pursuant to this Remand 
should include current evidence sufficient to rate the 
service-connected residuals of a right ankle sprain, to 
include degenerative arthritis, in this manner.  

For these reasons, the veteran's increased rating claim with 
respect to his service-connected right ankle disability is 
REMANDED to the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment for 
his service-connected right ankle 
disability.  The Board is particularly 
interested in copies of records of 
treatment that the veteran has recently 
received from Dr. Ralph P. Katz.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of a right 
ankle sprain, to include degenerative 
arthritis.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must include the ranges of 
motion of the veteran's right ankle as 
well as a description of the normal 
ranges of motion of this joint.  All 
functional losses found to be due to the 
service-connected residuals of a right 
ankle sprain, to include degenerative 
arthritis, and any associated problems, 
including any pain, weakness, 
fatigability, incoordination, or 
additional difficulties during flare-ups, 
should be equated to range of motion lost 
beyond that demonstrated clinically.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent to the 
veteran was returned as undeliverable.

4.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of entitlement to a 
disability evaluation greater than 
20 percent for the service-connected 
residuals of a right ankle sprain, to 
include degenerative arthritis.  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should then be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




